Citation Nr: 1410207	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ankle disability.

2.  Entitlement to service connection for an ankle disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma that denied the Veteran's petition to reopen a claim of service connection for right and left ankle disability.

The Veteran had a November 2012 videoconference hearing before the undersigned.  A hearing transcript is of record.  

(The decision below addresses the application to reopen a previously denied claim.  The underlying claim of service connection is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In October 1994 the Veteran withdrew his appeal from May and November 1993 decisions that had denied service connection for left and right ankle disability.

2.  Evidence received after the prior final denial relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral ankle disability and raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1. The RO's May and November 1993 denials of service connection for right and left ankle disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence received since the last final decision is new and material with respect to the bilateral ankle claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a bilateral ankle disability.  The RO last denied the Veteran's claim for an ankle disability in a November 1993 decision.  The Veteran had appealed from both a May and a November 1993 decision, but he later withdrew his appeal by an October 1994 statement.  The RO's 1993 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for a bilateral ankle disability was last denied in November 1993.  At the time of the decision, the available evidence included the following:  service treatment records, VA examination reports from June 1984, February 1993, and November 1993, and private medical records.  

Since the 1993 denial, newly submitted evidence includes the Veteran's descriptions of an in-service bilateral ankle injury, treatment, and continuing symptoms.  See May 2010 Veteran statement; November 2012 hearing transcript.  VA treatment records from July to October 2010 show complaints of bilateral ankle pain and reports of in-service injury.  Notably, in September 2010, a VA physical therapist considered the Veteran's reports of an in-service injury and commented that the Veteran's recent ankle X-rays suggested the possibility of an old injury.  

Again, for purposes of analysis, the Veteran is presumed credible.  Justus, supra.  VA treatment records from September 2010 and his reports of a current disability and injury in service relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); see also Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the claim of service connection for a bilateral ankle disability must be reopened.


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for an ankle disability; to this limited extent, the appeal is granted.


REMAND

Another medical examination is necessary.  In May 2010 and at the November 2012 hearing, the Veteran described two in-service falls when he injured both ankles.  He said he sought brief medical treatment and returned to duty.  The Veteran's reports are not inherently incredible and must be considered.  Meanwhile, the July 2011 VA/QTC examiner limited her consideration exclusively to service treatment records and appeared not to have accounted for the Veteran's reports.  In her addendum, she acknowledged not reviewing the March 1976 service treatment record for a right ankle injury.  Another VA examination is therefore necessary as instructed below.  

Review of July and September 2010 VA treatment records show that the Veteran had a right ankle X-ray.  The VA physical therapist noted that the right ankle X-ray report revealed an abnormality suggestive of an old injury.   The X-ray report is not currently of record.  The agency of original jurisdiction (AOJ) must obtain the July 2010 right ankle X-ray report.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the VA right ankle X-ray report from July 2010 with the file. 

2.  After associating the July 2010 VA right ankle X-ray report with the record, schedule the Veteran for a VA orthopedic examination to evaluate his claimed bilateral ankle disability.  The claims folder and access to any pertinent documents in Virtual VA and/or VBMS electronic folders must be made available to the examiner.  A clinical examination with any indicated medical studies must be completed.  

For the claimed bilateral ankle disability, the examiner should state the medical probabilities that each current ankle disability (left and/or right) is traceable to the Veteran's period of military service, including events coincident therewith, such as injury.  The examiner should review the following:  November 1975 and February 1976 service treatment records showing complaint of left and right ankle pain, respectively; the Veteran's descriptions of in-service ankle injuries; VA treatment records from July to October 2010; and the July 2010 X-ray of the right ankle.   

A complete rationale must be given to support each opinion.  The medical reasons for accepting or rejecting the Veteran's statements regarding injury and continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claim of service connection.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


